17-21DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4, 7, and 13-16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Berra et al. (8,070,790).
Berra discloses the following claimed limitations:
Claim 2: Apparatus for delivering a collapsible and re-expandable prosthetic heart valve to an implant site in a patient, the prosthetic heart valve having a frame and a valve assembly supported by the frame (the device is Berra is capable of delivering a valve such as one that has a stent frame such as the stent (1)), the apparatus comprising: a valve support structure (600) around which the valve is adapted to be disposed in a collapsed condition (Fig. 
It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim 3: Wherein the distal section has a first diameter (see figure below) and the intermediate section has a second diameter (see figure below) smaller than the first diameter (see figure below).
Claim 4: Wherein the valve support structure further includes a valve retainer (see figure below) mounted on the shaft (Fig. 13-14, 30-32, 63, and see figure below), the valve retainer being spaced from the support body in the longitudinal direction so as to define the valve-receiving compartment between the valve retainer and the support body (Fig. 13-14, 30-32, 63 and see figure below).
Claim 7: Further comprising a sheath (652) movable between a closed condition covering the valve-receiving compartment and an open condition uncovering the valve-receiving compartment (Fig. 19-22).
Claim 13: Wherein the proximal section of the support body includes a plurality of relatively large diameter regions (see figure below) that alternate with the reduced diameter regions about the outer surface of the support body (see figure below).
Claim 14: Wherein portions of the frame of the prosthetic heart valve are receivable between the relatively large diameter regions of the support body when the valve is disposed in a collapsed condition around the valve support structure (Fig. 13, 30, and 31).
Claims 15-16: Berra discloses all the limitations of claim 15 as seen in the rejection above including  that the proximal section has a first surface facing the distal section (inner wall/surface at the curved section at the end of the proximal section) and the distal section having a second surface facing the proximal section (the inner wall/surface of the bent legs at the distal end which attaches to the part 636), a portion of the prosthetic heart valve being . 

    PNG
    media_image1.png
    534
    750
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    906
    1012
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berra et al. (8,070,790) in view of Pereira (2007/0250151).
Berra discloses all the limitations disclosed above, however Berra is silent with regards to the sheath being formed by a first and second portion that are movable with respect to each other as claimed in claim 8-9. 
Pereira discloses another well-known delivery device comprising a valve receiving portion (where the prosthesis 12 in Fig. 1a-c and 112 in Fig. 2a-c) that can be covered with a single sheath (26) (Fig. 1a-c) or a sheath with two portions movable between each other (126d, 126p) (Fig. 2a-c). Thus, Pereira discloses that these arrangements for the sheath is well known equivalents in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the sheath device of Berra to have two movable portions, as taught by Pereira, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
Applicant argues that Berra does not disclose that the distal section is fixed relative to the proximal section. 
The examiner disagrees, as seen in the rejection above, Berra does show that the distal section is fixed relative to the proximal section in view of the new interpretation of the reference where the examiner has defined the support body as being piece 638 with all three sections fixed as seen in the figure above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771